DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-20 recite a “computer readable storage media”, which typically covers both transitory and non-transitory medium.  Transitory medium including carrier waves or communication media are viewed as physical characteristics of a form or energy, such a frequency, voltage, or the strength of a magnetic field, defined energy or magnetism, per se, and as such are non-statutory natural phenomena.  O’Reilly, 56 U.S. (15 How.) at 112-14.  Moreover, it does not appear that the claims reciting the signal are encoded with functional descriptive material that fall within any of the categories of the patentable subject matter set forth in § 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjiyiannis et al. (WO 0210985) in view of Matusov et al. (US 2017/0323203).

Claims 1, 9 and 17,
Hadjiyiannis teaches method for word sense disambiguation ([Fig. 1] [pgs. 8-9] Word Sense Disambiguation WSD module), comprising: receiving, by one or more processors, input sentences comprising a plurality of words, wherein at least two words in the plurality of words are homonyms ([Fig. 2] [pgs. 8-9] words in a documents (sentences); homonym edges, these edges relate nodes that are homonyms of each other); 
converting, by the one or more processors, the plurality of words associated with each input sentence into a first vector comprising possible senses for the at least two words ([Fig. 1] [pgs. 8-9] the verb "bark" and the noun "bark" (meaning the outer layer of a tree trunk) are linked by a homonym edge 20 ); 
combining, by the one or more processors, the first vector with a second vector comprising a domain-specific contextual vector associated with the at least two words ([Fig. 1] [pgs. 8-9] semantic edges, these edges relate nodes (concepts) that are somehow related in meaning of each word; determining the semantically relationship between the homonym and semantic edges); 
feeding, by the one or more processors, the combination of the first vector with the second vector into a network model to generate a third vector comprising word senses for the at least two words; and thresholding, by the one or more processors, the third vector to generate a fourth vector comprising a final word sense vector for the at least two words ([Fig. 1] [pgs. 8-9] once these nodes are located, for each node locate all other nodes are semantically related to it; the module 4 is looking for these semantically related nodes in close proximity to the original word; two terms are in close proximity if the number of intervening terms in the document is lower than a certain threshold; the node corresponding to the original word is the one for which the preponderance of semantically related nodes were located in close proximity to the original word; representing the correct word sense).
The difference between the prior art and the claimed invention is that Hadjiyiannis does not explicitly teach feeding, by the one or more processors, the combination of the first vector with the second vector into a recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words.
Matusov teaches feeding, by the one or more processors, the combination of the first vector with the second vector into a recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words ([0057] method for word sense disambiguation and topic adaptation; meta-information relating to an input sentence, paragraph, or document can be used in a vector form; feeding the meta-information into recurrent neural network decoder as shown in FIG. 5 to help generate words which are appropriate given a particular category or topic).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Hadjiyiannis with teachings of Matusov  by modifying the method of performing WSD using semantic networks with a mathematical formalism including probabilities and equivalent metrics as taught by Hadjiyiannis to include feeding, by the one or more processors, the combination of the first vector with the second vector into a recurrent deep logico-neural network model to generate a third vector comprising word senses for the at least two words as taught by Matusov for the benefit of using neural networks for text processing (Matusov [0003]).

Allowable Subject Matter
Claims 2-8, 10-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azzi et al. (US 2016/0292145) - a semantic analyzer translates a text segment into a structured representation that conveys the meaning of the text segment.
Zorzin (WO 2015113578) – a method for automatically detecting meaning patterns in a text using a plurality of input words, in particular a text with at least one sentence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656